DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/11/2020 is acknowledged. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wada et al. (JP2015-74204)
Wada et al. teach a method for manufacturing laminated printed matter (paragraphs 0004 and 0047), comprising: 
ejecting, by an ink jet process, a colorant-containing UV-curable ink (108) composition onto an image area of a recording medium (103); 
ejecting, by an ink jet process, a colorant-free containing UV-curable ink (109) composition into a non-image area adjoining the image area formed (Figure 6b); 

laminating a lamination film on a surface on which the image layer has been formed (paragraph 0053).
With respect to claim 10, Wada et al. teach providing a light source of the active radiation as a light-emitting diode (paragraph 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wada et al.
The teachings of claim 1 are as described above.
.
Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. as applied to claim 1 above, and further in view of Makuta et al. (US 2014/0232790)
The teachings of claim 1 are as described above.
With respect to claim 3, although not specifically disclosed by Wada et al., it would be obvious to one of ordinary skill in the art to perform curing in an atmosphere with an oxygen partial pressure of 0.15 atm or less, in order to improve the curing properties of a UV-curable ink composition in an inkjet method (Makuta: abstract).
With respect to claim 7, it would be obvious to one of ordinary skill in the art to provide a recording medium of a certain thickness, from the viewpoint of the hardness of the recording substrate (Makuta: paragraphs 0077-0078).
With respect to claim 8, although not specifically disclosed by Wada et al., it would be obvious to one of ordinary skill in the art to provide a colorant-containing UV-curable ink composition having a viscosity of 12 mPa s at 25°C, as it is easy to increase the viscosity in the UV-curable ink composition (Makuta: paragraphs 0061 and 0349; Table 1).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. as applied to claim 1 above, and further in view of Yamauchi et al. (WO 2006/129476)
The teachings of claim 1 are as described above.
Wada et al. in view of Yamauchi et al. teach that the material of the printing sheet can be of polyester is not particularly limited, and various materials such as paper-based and film-based can be used (Wada: paragraph 0027; Yamauchi: paragraph 0243).
With respect to claim 9, Yamauchi et al. teach that inks with the content of a polymerizable compound, as the water-soluble organic solvent, that is at least bifunctional is 50 mass% or more with respect to the total mass of the ink composition are well known (paragraphs 0169 and 0359-0360). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745